 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChrysler Corporation, Dodge Truck Plant and StephenS. Smith. Cases 7-CA- 11597 and 7-CA- 13414September 28, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn March 22, 1977, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, the ChargingParty and the Respondent filed cross-exceptions andsupporting briefs, and the Respondent and theCharging Party filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3We agree with the Administrative Law Judge, forthe reasons stated by him, that Respondent violatedSection 8(a)(1) of the Act by discriminatorilyenforcing its nonaccess rule against, and causing thearrest of, its former employee Stephen S. Smithbecause he was distributing literature in Respon-dent's employee parking lot. However, we find thatthe Administrative Law Judge's recommended Orderwith respect to this violation is overly broad.Accordingly, we will modify the recommended Orderso as to limit its scope to the violation found.We also find inappropriate that portion of theAdministrative Law Judge's recommended Orderwhich requires that Respondent "notify ... appro-priate civil authorities ...that it is withdrawing acriminal complaint lodged against Stephen S. Smith...." Inasmuch as the record reveals that the localpolice, and not Respondent, signed the criminalcomplaint against Smith, it is beyond our remedialpower to effect the withdrawal of that complaint.However, since we find, in agreement with theAdministrative Law Judge, that Respondent violatedSection 8(a)(1) of the Act by, inter alia, causingSmith's arrest on October 11, 1976, we will requirethat Respondent notify the appropriate authorities ofour findings in this regard.232 NLRB No. 74ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Chrysler Corporation, Dodge Truck Plant,Warren, Michigan, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph 1:"1. Cease and desist from:"(a) Disparately enforcing any rule, practice, orpolicy which restricts or forbids access to itsemployee parking lots by nonemployees engaging inactivities protected by Section 7 of the Act."(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed by Section 7 of the Act.2. Substitute the following for paragraph 2(a):"(a) Notify, in writing, the Michigan State DistrictCourt and such other appropriate civil authorities inthe City of Warren, Michigan, and/or MacombCounty, Michigan, of the findings of the NationalLabor Relations Board that Respondent violatedSection 8(a)(1) of the Act by, inter alia, causing thearrest of Stephen S. Smith on or about October II,1976."3. Substitute the attached notice for that of theAdministrative Law Judge.The Respondent and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3.1951). We have carefully examined the record and find no basis forreversing his findings.2 We disavow, as not supported by the record, the Administrative LawJudge's finding that Smith "encouraged" employee attendance at theKeweenah Bar meeting. At most, the record shows that he asked oneemployee if she would be coming to the meeting.On the other hand, in finding that Respondent discriminatorily enforcedits "non-access policy" against Smith, the Administrative Law Judge statesthat there is "no indication" that the parking lots were less available tovanous purveyors of food, drink, and merchandise after Respondent postedits no trespassing signs in May 1976 than they were before. William Short,an employee at the Warren plant, testified that all kinds of vendors havecome to the lot in the summer, including the summer of 1976. and have soldtheir wares to employees, including plant protection personnel.I The Administrative Law Judge inadvertently omitted from hisrecommended Order the cease-and-desist language which the Boardtraditionally provides in cases involving 8(aXI) discriminatory conduct. Weshall modify the recommended Order and posting notice accordingly.466 CHRYSLER CORPORATIONAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT disparately enforce any rule,practice, or policy which restricts or forbidsaccess to our employee parking lots by nonem-ployees engaging in activities protected by Sec-tion 7 of the National Labor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL notify, in writing, the Michigan StateDistrict Court and such other appropriate civilauthorities in the City of Warren, Michigan,and/or Macomb County, Michigan, that theNational Labor Relations Board has found that,by causing the arrest of Stephen S. Smith on orabout October 11, 1976, we violated Section8(a)( ) of the National Labor Relations Act.CHRYSLER CORPORATION,DODGE TRUCK PLANTDECISIONFINDINGS OF FACTA. Statement of the CaseWALTER H. MALONEY, JR., Administrative Law Judge:This case came on for hearing before me at Detroit,Michigan, upon a consolidated complaint' issued by theRegional Director for Region 7, which alleges thatRespondent Chrysler Corporation2violated Section 8(aX)(1)and (3) of the National Labor Relations Act, as amended.More particularly, the consolidated complaint alleges thatRespondent unlawfully discharged employee Stephen S.Smith, a chief steward at its Dodge Truck Assembly Plantin Warren, Michigan, and thereafter unlawfully causedSmith to be removed from the parking lot of its plant onI The principal docket entries in this case are as follows:Charge filed by Stephen S. Smith in Case 7-CA-11597 on November 20,1974; complaint issued on September 16, 1975; Respondent's answer filedon September 29. 1975; charge filed by Stephen S. Smith in Case 7-CA-13414 on October 12, 1976; order consolidating cases and amendedcomplaint issued on November 15 1976: Respondent's answer filed onDecember 6, 1976; hearing held in Detroit, Michigan. on December 13-17.1976, and January 4-7, 1977; briefs filed with me by the General Counsel,the Charging Party, and Respondent on or before February 28, 1977.These cases were originally consolidated with Case 7-CB-3215, whichcase arose out of a charge filed by Stephen S. Smith against theInternational Union, United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), and its Local No. 140. Thecomplaint issued by the Regional Director for Region 7 alleged that therespondents in that case illegally refused to process a grievance on behalf ofSmith in violation of Sec. 8(bXlXA) of the Act. The charge in that case waswithdrawn by the Charging Party during the hearing herein and theamended complaint was thereupon dismissed as to those respondents.two occasions while he was distributing literature. Respon-dent maintains that Smith was discharged for participatingin and leading a wildcat strike on May 31, 1974, and onJune 3, 1974, and that his removal from the plant premiseson two occasions in 1976 was effectuated because Smith, anonemployee, was trespassing. Upon these contentions, theissues herein were drawn.3B. The Unfair Labor Practices Alleged1. Background relating to the handling ofgrievances by Chrysler and the UAWChrysler operates a large assembly plant for Dodgetrucks at Warren, Michigan, a suburb of Detroit. At thisplant, often referred to as Warren Truck, some 6,000employees are regularly employed on two shifts. About5,300 of them are production and maintenance personnelwho are represented by UAW Local 140. During the periodhere in question, these employees were covered by the 3-year Chrysler-UAW national agreement which ran from1970 until September 1973, and thereafter by another 3-year agreement which was concluded and approved in thefall of 1973 after a I-week national strike of all Chryslerproduction and maintenance employees. In addition,Warren Truck employees have been covered by localagreements which extend through the same approximatetime periods as the national agreements.As a result of the series of collective-bargaining agree-ments and the practices of the parties over an extendedperiod of time,4elaborate and sophisticated machinery hasbeen developed for the purpose of addressing and adjustingthe large number of grievances which arise in the course ofoperating large production facilities, including but notlimited to Warren Truck. On the management side, laborrelations is supervised by the corporate labor relationsoffice at Chrysler headquarters in Highland Park, Michi-gan. At the plant level, labor relations is the direct andimmediate responsibility of the personnel manager who isassisted by a supervisor of labor relations. The supervisorof labor relations acts as spokesman for management in thegrievance procedure and in the day-to-day dealings withunion representatives. He is assisted by a number of laborrelations representatives, whose functions are to investigategrievances at the first step of the grievance procedure,discuss grievances with chief stewards, and attempt toresolve grievances at the first step. Labor relations2 Respondent admits, and I find, that it is a Delaware corporation whichmaintains its principal place of business at Highland Park, Michigan. Atthat and other locations Respondent is engaged in the manufacture, sale,and distribution of trucks, automobiles, and other automotive vehicles andproducts. During the calendar year 1975, a representative period. Respon-dent, in the course and conduct of the above-described business, derivedgross revenues in excess of SI million and purchased at its Michiganlocations directly from points and places outside the State of Michigangoods and materials valued in excess of SI million. Accordingly, Respon-dent is an employer engaged in interstate commerce within the meaning ofSec. 2(2), (6), and (7) of the Act. Both the International Union. UnitedAutomobile, Aerospace and Agricultural Implement Workers of America(UAW), and its Local 140, respectively (which are herein sometimes referredto as Union), are labor organizations within the meaning of Sec. 2(5) of theAct.3 Errors in the transcript have been noted and corrected.4 The record herein contains arbitration awards going back to 1944.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives have limited authority to adjust grievanceswithout reference to higher authority in such matters asunexcused absences. They may, within company guide-lines, waive discipline in proper cases for such absences.5On the union side, a grievance can be orally presented atthe first step by the chief steward of a plant department.The chief steward is elected by the employees of thedepartment principally to fulfill this function. He is assistedby line stewards (or blue button stewards) whom heappoints. These latter are given no formal recognition byRespondent in the grievance machinery but do play alimited role in the presentation and resolution of grievanceswhich are normally generated in a large plant. Because ofthe high premium placed by Respondent in keeping itsassembly lines going, chief stewards are normally permit-ted to devote their entire working day to contractadministration rather than to the performance of produc-tion work. If a grievance is not amicably adjusted at thefirst level between the chief steward and a foreman or laborrelations representative, it is reduced to writing and givento the shop committeeman (of whom there are three atWarren Truck) for discussion with the labor relationssupervisor. Meetings for this purpose are normally held ona weekly basis at Warren Truck. If this step does notdispose of a grievance at Warren Truck, the president ofLocal 140 takes up the matter with the plant manager. Atthe fourth step of the procedure, the grievance leaves theplant and local union level and is then considered bycorporate headquarters personnel and representatives ofthe UAW International. These representatives meet as anappeals board and make further attempts to negotiate thegrievance. If this effort is unsuccessful, the Internationalmay then elect to submit the grievance to the impartialchairman of the appeals board, who acts as a neutralarbitrator on the matter. He hears the grievance andrenders a written decision which is binding on all parties.In the entire history of the Chrysler-UAW grievancemachinery, only two individuals have served as impartialchairman.6Correlative to the establishment of this machinery is alimited no-strike clause contained in section 5 of thenational agreement between Chrysler and the UAW. Thegeneral prohibition in section 5 states that:The Union will not cause or permit its members tocause, nor will any member of the Union take part in,any sit-down, stay-in or slow down in any part of theCorporation, or any curtailment of work or restrictionof production or interference with production of theCorporation. The Union will not cause or permit itsmembers to cause nor will any member of the Uniontake part in any strike or stoppage of any of theCorporation's operations or picket any of the Corpora-tion's plants or premises until all the grievanceprocedure outlined in this agreement has been exhaust-ed ....I Respondent denies that labor relations representatives are supervisorswithin the meaning of Sec. 2(l ) of the Act. This section defines supervisors.inter alia, as persons who, in the interest of the employer can "disciplineother employees ... or ... adjust their grievances, or effectivelyrecommend such action." As Respondent's own testimony indicates clearlythat labor relations supervisors perform such functions. I conclude that theyUnder the agreement, most matters, including alldischarges, are appealable to the impartial chairman andhence are not strikable. Health and safety grievances, aswell as grievances involving production standards, are notappealable and, under certain circumstances, are strikableduring the contract term. However, before an authorizedstrike may occur on such matters, the agreement providesthat the International mustwithin six days after receiving the Plant Manager's[unfavorable] decision [notify] the Manager of LaborRelations of the Corporation in writing that it hasauthorized a strike, specifying the grievances that areinvolved in the proposed strike, and negotiations havecontinued for at least seven separate days on whichmeetings have been held after the Corporation hasreceived such notice.In short, sanction for health, safety, and productionstandard strikes during the contract term must be obtainedfrom the International; the proposed strike may take placeonly on specified grievances; and Respondent must have 7days of negotiations to resolve such questions before anactual walkout may lawfully occur. This final requirementis normally initiated by the service by the International ofwhat is commonly referred to as a "seven-day letter."2. Background relating to Stephen S. SmithStephen S. Smith, a Haverford College graduate, hadbeen employed by Respondent as a welder for approxi-mately 4 years at the time of his discharge on June 10,1974. At that time he was assigned to the second shift indepartment 9110 of the Warren Truck plant. In thisdepartment, often called the body-in-white department ofthe metal shop, Dodge trucks are assembled from variouscomponents prior to painting. In 1974, about 320-340persons were employed in department 9110 on the secondshift.During the period of 4 months in 1971, Smith receivedfour disciplinary warnings or layoffs but these mattersseemed to have played no part in his ultimate termination.In terms of meeting company requirements for ability andproductivity, Smith apparently was a satisfactory employ-ee. In 1971, he was given an interim appointment as chiefsteward in department 9110 on the second shift and wassubsequently elected to that post by his constituency. Heheld the position of chief steward at the time of hisdischarge. For reasons indicated above, very little of histime (except during overtime hours) was devoted toworking the assembly line after his election as chiefsteward.There is no question but that Smith was an exceedinglyactive unionist. He campaigned for and was electeddelegate to the UAW's International convention inAtlantic City in 1972. He was a candidate but was notelected to the 1974 International convention in Losare supervisors within the meaning of the Act and that Respondent isvicariously responsible for their statements and actions.6 Respondent has waived on the record any defense to this complaintwhich might be interposed under the doctnne of Collyer Insulated Wire, AGulf and Western Systems Co., 192 NLRB 837 (1971).468 CHRYSLER CORPORATIONAngeles. Much of the evidence introduced in this case priorto the withdrawal of the charge by Smith against the Unionindicated that Smith was actively opposed to the Local andInternational union leadership. His campaign literatureand other literature which he disseminated from time totime disparaged the Local and International UAW leader-ship in vehement terms. As a member of the Local 140executive board, he was often in a minority position oninternal union questions and often voiced opposition toLocal 140 leadership at local union meetings. He activelycampaigned against ratification of the 1973 UAW-ChryslerNational Agreement.7In fact, he was removed by plantguards from the company parking lot while he was handingout antiratification literature to striking employees whohad assembled at parked trailers to receive their paychecks.Smith also opposed the 1973 Local agreement and opposedany return to work at Warren Truck until the localagreement had been ratified, an event which did not occuruntil after three votes by the Local 140 membership.Smith had numerous complaints against Respondentwhich he pressed during his term of office as chief stewardin department 9110. His basic complaint against the Union(both local and International) was that they were indiffer-ent and ineffective in pressing grievances which Smith feltwere meritorious. He frequently charged that the Unionwas in league with management. He voiced his displeasurenot only through normal channels (e.g., grievance discus-sions, union membership meetings, etc.), but also by theperiodic publication and distribution of the pamphlets,variously entitled "Unity News" or "On the Line." Thesepamphlets were edited and paid for, in part, by Smith andby other employees who held similar opinions. In thesepamphlets, which were widely distributed to Warren Truckemployees, Smith appeared as the champion of oppressedworkers against a union-management conspiracy whichsought to deprive them of decent wages and workingconditions as well as an effective means of redress. It isclear that Smith had developed a faction or followingamong Warren Truck employees which had severalmeetings prior to the specific events of May 31-June 14,1974, and which assisted Smith politically within Local 140and in the publication and distribution of protest litera-ture.8In his capacity as chief steward on the second shift indepartment 9110, Smith initiated and processed numerousgrievances relating to a variety of problems but principallythe questions of health and safety. While Smith was amongthe most active stewards in the filing of grievances, theGeneral Counsel's evidence indicates that there were, atWarren Truck, other chief stewards who statistically hadinitiated more grievances, and also more health and safetygrievances, than Smith had. One of Smith's most commoncomplaints was that, at the second step of the grievancemachinery, the plant shop committeeman would frequently"WWP" the grievance, that is, he would withdraw thegrievance without prejudice, and thus leave the underlyingproblem unresolved. One grievance relating to Smith whichwas satisfactorily adjusted related to an incident whichT Warren Truck employees declined to ratify the 1973 Chrysler-UAWnational agreement. but overall ratification carried by virtue of voterapproval at other Chrysler plants.arose in October 1973, when Foreman Jaroslav Krawczyksuggested to various employees the signing of a recallpetition to remove Smith as shop steward. Respondentagreed that Krawczyk had no business making such asuggestion, informed Krawczyk of its position, and pledgedthat it would not happen again. I credit the testimony ofvarious witnesses that, from time to time, managementrepresentatives privately expressed irritation at Smith andreferred to him in pejorative terms, although it is equailytrue that Smith was not singled out from among otherunion activists for such hostility. Such remarks were alsoexpressed, albeit privately, about other chief stewards aswell.From time to time, department 9110 and other depart-ments at Warren Truck experienced short work stoppageswhich were technically illegal but which did not result indisciplinary action. Heat walkouts occurred on occasionduring the summertime. One foreman was asked by PlantGeneral Foreman Harry Pesha to keep an eye on Smith onsuch occasions, as Smith was suspected of instigating thesewalkouts. However, no substantive proof was ever ob-tained of his complicity. On another occasion, at theconclusion of the 1970-73 collective-bargaining agreement,when Chrysler was the UAW's industry "strike target," theentire plant, with the approval of several union stewards,"jumped the gun" and walked out, about 4 hours beforethe expiration of the agreement.On a couple of occasions, Smith, in his capacity as chiefsteward, was able to end some brief and spontaneous workstoppages in his department which occurred because ofhealth and safety protests. One such occasion involved awork stoppage by Emma Good, who complained that shecould not work any longer because of an accumulation of awaterproofing sealer on the floor surrounding her work-bench. Smith acted as intermediary, was able to obtainimmediate management action in cleaning up the situation,and assisted in getting the assembly line back intooperation. On another occasion, when plant guards weresummoned during the course of a brief work stoppage,Smith was able to intercede and get the line moving againin exchange for a removal from the scene of plantprotection personnel.3. Events prior to and including the May 31,1974, walkoutThe spring of 1974 witnessed a campaign for Local 140officers and for delegates to the UAW Internationalconvention in Los Angeles, which took place from June 3through June 10. In this campaign, Smith lost his bid tobecome a delegate from Local 140. From Smith's point ofview, it also witnessed a growing discontent in department9110, especially over such questions as supplying workerswith adequate gloves and aprons. Some repairmen in hisdepartment were also unhappy about undermanning intheir classification. On one occasion, a threatened walkoutwas averted over the possibility of discipline to employeeJohn Baker who was accused of not finishing a job on theline before a vehicle was moved to the next station on thes About a year after his discharge, Smith ran for president of Local 140on the workers unimty slate which he helped to form. He was not elected.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassembly line. At Smith's suggestion, the repairmen had ameeting with various foremen to voice their longstandingcomplaints, but the record does not reflect what, ifanything, resulted from this meeting, which took place onMay 24.On the evening shift of Thursday, May 30, a rumorbecame rampant in department 9110 that the repairmenwere planning to strike the following day and that ameeting to discuss grievances was planned at the Keween-ah Bar, located just across the road from the plant, to beginsometime before the second-shift starting time. A linesteward, John Battle, informed Smith that evening that therepairmen "were going to walk." The record is clear thatSmith not only knew of this meeting, but also that heencouraged attendance at it. During the course of this shift,Smith went to the company dispensary and made a requestfor medical services. He complained to the nurse inattendance that he was having trouble breathing because ofhis chronic bronchitis and was given some pills to take.The following morning, Smith visited Dr. Jack Salomonat Detroit General Hospital and made the same complaintabout difficulty in breathing. Salomon, a personal friend ofSmith's, examined him, noted his symptoms (includingsome objective symptoms such as a red throat), andconcluded that Smith was suffering from an acute exacer-bation of his chronic bronchitis. Salomon concluded thatSmith should not go to work on Friday, May 31, but thathe would be able to return the following Monday. Heprescribed an expectorant, phenergen (take one teaspoonevery 4-6 hours), and an antibiotic, Ampicillin (take onecapsule every 6 hours). Smith went from the doctor's officeto the Keweenah Bar. He did not have the prescriptionsfilled until the following day.Smith arrived at the Keweenah Bar between 2:30 and 3p.m. The starting time for the second shift was set for 3:30p.m. A group of department 9110 employees began togather at the bar. A number of them informed Smith thatthey were not going to work. Smith testified that soon afterarriving at the bar he formed the conclusion that employ-ees were serious and were not merely engaging in idle talk.Smith ordered a beer and a sandwich and began talkingwith various persons who were present. The bar is locatedabout a 10-minute walk from the part of the Warren Truckplant where department 9110 employees were required topunch in. When the expected complement of employeesfailed to start coming in for the second shift in thatdepartment, Respondent's management became con-cerned.9Respondent had received information fromsecond-shift supervisor William A. Thomas, who hadlunched at the Keweenah Bar, that a large number ofemployees had gathered at that location, so PersonnelDirector Charles W. Pond requested Labor RelationsSupervisor Michael Manty to go across the street, investi-gate the report, and see if he could get the employees to9 Some 344 employees were expected for work that afternoon indepartment 91 10. Some 101 did not show up for work. Respondent normallyexperienced a 10-percent absenteeism rate on its Friday shifts at WarrenTruck.to Smith estimates that about 50 department 9110 employees werepresent."n In the Respondent's view, Smith was guilty of "negative leadership," aconcept developed by the impartial chairman of the Chrysler-UAW appealsreport for work. Manty went to the barjust before 3:30 andsaw between 100 and 150 people at this location.10Theywere engaged in drinking and talking and were generallycomporting themselves in a manner that might be expectedin a barroom. Manty received a couple of catcalls fromindividuals in the bar. He saw that five or six employeeshad gathered about Smith and went up to Smith and spoketo him. He asked Smith if he was coming to work. Smith,who was drinking a beer and eating a sandwich, said hewas not because he was sick and made some remark to theeffect that "why can't a fellow take a day off?" Manty left,returned to the labor relations office, and told Pond of hisfindings. Pond suggested that Manty return and warnSmith and the other employees that what they were doingviolated the no-strike provision (art. 5) of the nationalagreement and that they were subjecting themselves topossible discipline. Manty returned immediately in thecompany of Labor Relations Representative Emmet Grier.Again they were greeted with catcalls. ("Are you havingany trouble making trucks?" "We were wondering whenyou would get here.") Manty approached Smith, told himthat the second-shift employees at the bar were in violationof the national agreement by failing to report for work, andwarned that they would be subject to discipline up to andincluding discharge. Smith gave a noncommittal reply tothe effect that, if he saw any employees around who were inviolation of the contract, he would tell them. Smith statesthat he relayed Manty's message in these terms but admitsthat he never actually told any employees to go to work.Manty returned to the labor relations department andreported his further action. At this time, Manty, Pond, andPlant Manager Jack Kahle agreed that Smith should bedischarged for leadership and participation in an unautho-rized walkout." Since Smith was a shop steward, theycould not under company policy effectuate the dischargedirectly and had to get clearance from the corporate laborrelations office. Because of the lateness of the hour, suchclearance could not be obtained until the followingMonday. On that afternoon, Respondent received anexcessive number of sick calls so it attempted to telephonethe approximately 80 employees in department 9110 whohad not reported but who had been at work the precedingday. They reached only a limited number of employeeresidences and obtained in many instances conflictinginformation as to the whereabouts of the individual inquestion. As a result of the walkout or "sickout" whichoccurred on that shift, Respondent administered disciplineto 82 absentee employees. Some 67 were given writtenwarnings, II were given 3-day suspensions, 3 were give 5-day suspensions, and I -Smith -was eventuallydischarged. During the course of the afternoon and eveningin question, Respondent lost the production of 121 trucksout of a normal shift quota of about 320.board in a series of arbitration awards which have been issued over theyears. According to this concept, shop stewards and other union officialshave an affumnative duty to take steps to see that their constituents live up tothe Union's contractual undertaking. The failure of a steward to takeaffirmative action is this regard is viewed as "negative leadership." Such aneglect of duty is regarded by the umpire as grounds for discharge just asmuch as some overt action on the steward's part.470 CHRYSLER CORPORATIONMeanwhile, back at the bar, a crowd of workers gatheredin the parking lot to listen to UAW Shop ChairmanChester Peuterbaugh. Peuterbaugh told the employees toreturn to work; however they did not heed his admonition.At this point, police from the city of Warren arrived andinquired about the gathering but took no action since it didnot appear that any violence or other misconduct wasoccurring. Several employees inside the bar phoned theCompany to report that they would not be at work becauseof illness. This was accomplished by a single phone call inwhich the telephone receiver was passed from person toperson so that each might report his absence from thesecond shift and obtain a call-in number.12As police andcompany officials had appeared at the bar, and because italso appeared that employees were not buying food andbeverages in sufficient quantities, the management of theKeweenah Bar ordered the department 9110 employees toleave. Before they left, Smith made a phone call to anothernearby establishment, Neffs Lounge, and arranged foremployees to regroup at Neff's. About 50 people, includingSmith, gathered at Neffs in a side room which is often usedfor meetings and parties.Local 140 Vice President Nate Gooden and other Local140 officials came to Neff's and addressed the employeeswho were gathered there. I find that Smith, the rankingunion official among the group which Gooden addressed,introduced Gooden and urged employees to be quiet andto listen to Gooden. Gooden urged employees to return towork and suggested that it might still be possible tonegotiate a return without the imposition of any discipline.He reminded the employees in question that they were inviolation of the no-strike provision of the nationalagreement and warned them that they had subjectedthemselves to possible company discipline. He offered toforgo his impending trip to the UAW convention in LosAngeles if his presence in Detroit would serve to mollifythe'situation. His entreaties fell on deaf ears.The gathering at Neffs continued after Gooden left.They continued to discuss grievances. Another of thetopics of conversation was the arrangements for a proposedpicnic. to take place a week from the following Sunday.Smith asked one of the employees, Olivia Fawlkes, to takenotes of the meeting, including names and phone numbersof employees who would be attending the picnic. This wasthe fourth or fifth time that Mrs. Fawlkes had acted as adhoc secretary to a factional meeting of Warren Truckdissident employees. Smith also asked other employees toperform certain chores to organize the picnic, such as'' Some controversy arose at the hearing concerning whether employeesA ho expect tio miss less than 5 days' work are under any obligation to notifylie Cornmpani It their plans. Sec. 95 of the national agreement provides that;a ssisem shall he established in each plant which will permit an employeeto cerilt the fact that he has notified the Corporation by telephone of hisinabilitS to report for work." On March 6. 1973. Warren Truck PlantMa.inager Jilck Kahle made a talk over the plant intercom to employees inshich hlie sated that, "iftou must be absent. your supervisor must know itprior to the start ot his shift so plans can be made to cover your job. In thepaist. II has sometimes been difficult for many of you to get a call throughinto the plant to report that you are going to be absent. Therefore, effectivetod, ;ia ntes sstell is being implemented to provide you with a fasterlmecthod ot reportilig your absence. This week, you will get from your,upervisor .1 sticker to be placed on the back of) your badge. This sticker willplos ide o)ou ith a number to call if: lor some reason you are going to beobtaining the beer. The meeting at Neff's broke up about 7or 8 p.m. Smith went home.4. Events of June 3, 1974Since company policy required headquarters clearancefor the discharge of a chief steward, Manty and Pond wentto Respondent's headquarters in Highland Park early inthe afternoon of Monday, June 3, to confer with ThomasMiner, Chrysler's manager of labor relations of the UnitedStates and Canada, and Frank Valle, manager of hourlylabor relations. The latter officials agreed that Smithshould be discharged and that the discipline proposed for81 others involved in the Friday "sickout" should beimposed. However, they required that discipline bedeferred for a week. Miner and Valle had previously beenin contact with UAW officials concerning this question. Allranking union officials were then at the Los Angelesconvention and were not expected to return to Detroit untilthe end of the week. Accordingly, the Union requested thatRespondent postpone any discipline until union officialsreturned. Respondent's management fully expected to"lose the plant," i.e., experience a general walkout atWarren Truck, when Smith was discharged, so it willinglyacceeded to this request.Before he left Warren Truck for Highland Park, Mantyhad asked Labor Relations Representatives Grier andLeon Lucas to go to Gate 2 to tell Smith to report directlyto the labor relations office when he came to work. Grierrelayed this message to Smith. Smith arrived about an houror more in advance of the scheduled reporting time andremained in the company parking lot until almost 3:30p.m. A group of employees gathered about him. He wasseen going up to various persons who were arriving forwork and summoning them to the gathering. Just before3:30, a group of people which was variously estimated atbetween 30 and 75, walked together into the plant andarrived at the door of the personnel office. Plant ManagerKahle and various labor relations representatives werethere. The scene was one of some confusion. Employeeswere hollering, "If Smith goes, we all go," and were makingother statements to that effect. Smith spoke to managementpersonnel who were present, demanding amnesty forhimself and for all who had participated in the Fridaysickout. He repeatedly insisted that a company commit-ment be made to this effect. He was told only that therewould be no discipline at that time. Two union shopcommitteemen, Gil Wojcik and Glen Kothe, appeared onthe scene and urged Smith to get his people back to work.late or if you cannot come at all. Several direct telephone lines into theindividual departments where you work have been installed which will allowyou fast response. All of you are obligated to call the plant prior to the startof the shift when an emergency occurs that will prevent you from reportingto work." This notice was posted on employee bulletin boards throughoutthe plant. The back of every employee badge contained a statement toi theeffect that "If your absence is a must, call (a seven-digit number) to reportyour absence or tardiness." Smith testified that there was no rule orrequirement that employees phone in unless they were going to be absentmore than 5 days. The above-noted written requirements. applying not onlyto absences but even to expected tardiness, flatly contradicts Smith'stestimony. All agree that a system exists pursuant to which any employeewho called in received a call-in number which would then serve to verify thefact that he or she complied with the requirement. In light of theseconsiderations, I must discredit Smith's testimony on this point.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith's reply to Wojcik and Kothe was that this incidentwas none of their business. Labor Relations RepresentativeLucas reminded Smith that he was a steward and alsoinsisted that he get his people to go to work. During theconfrontation, the buzzer sounded signifying the start ofthe second shift. When the employees became satisfied thatno discipline would be invoked that afternoon, theyreturned to work. They punched in on an average of 7minutes after the buzzer.On the same evening, Smith received a call at the plantfrom California from UAW-Chrysler Department Interna-tional Representative Richard A. Ruppert. They spoke atsome length about the events which had taken place.Ruppert reminded Smith that the Union had promised totake a strike authorization vote in his department. Smith'sreply was that people were very excited and he did notknow if he could control them. Ruppert's admonition toSmith was that, if Smith could not forestall a walkout, heshould make sure that he did not lead it.5. The June 9-14 eventsBy Sunday, June 9, most UAW officials had returned toDetroit from California. A special meeting of department9110 employees was held on Sunday morning at the Local140 hall. At this time, several International officials spokeand told the assembled employees that the Union wastrying to assemble a strike package 13 which would be thesubject of a strike authorization vote. Smith stood up andspoke at the meeting, accusing union officers of collaborat-ing with Chrysler in whitewashing grievances which hadbeen filed. Region One UAW International RepresentativeJohn Cooper attended this meeting and urged the employ-ees who wanted to strike Warren Truck to follow theprocedure outlined in the contract and the UAW constitu-tion. The audience reply to Cooper -one with whichSmith concurred -was "To hell with procedure. We wanta strike." 14On the afternoon of Monday, June 10, Smith was calledinto the labor relations conference room at Warren Truckand was discharged. Present at this interview with Smithwere Body Shop Production Superintendent James A.Wolfe, Local 140 President Arthur Harvey, and Grier.Wolfe read to Smith the supervisor's report which calledfor Smith's discharge for participation in and leadership ofan unauthorized work stoppage on May 31 and June 3.Smith was discharged and escorted from the plant. On thesame afternoon, three other individuals who participated inthe demonstration of June 3 -Rivard, Biechler, andForman -were discharged for participating in thedemonstration and brief work stoppage which occurred onthat day.Within 2 hours after Smith left the plant on the afternoonof June 10, employees began filing out in large numbers.For the next 3 days, a wildcat strike took place which had13 The grievance procedure outlined above permits a strike during thecontract term under certain limitations. One of the requirements is that theInternational -not the local at the plant in question -forward to theRespondent a "seven day letter" in which it outlines and specifies thegnevances over which the strike will take place if such grievances are notresolved in the course of seven days of bargaining. Assembling a strikepackage simply means doing the "homework" that is necessary to identifyand substantiate the grievances which are causing in-plant unrest. Thesethe effect of shutting down the entire Warren Truckoperation on both shifts. All sides agree that Smith was anactive participant and the leader of the wildcat strike whichtook place following his discharge. On the Monday eveningwhen the strike began, about 250-300 people went to theunion hall. Smith informed them that he had been firedand voiced the opinion that he would never get his jobback except through strike action. Smith stayed at the hallmost of the night, organizing groups and committees forthe purpose of carrying on the strike.On the following morning, the strikers established picketcircles at all of the entrance gates to the plants and urgedemployees to refrain from reporting. The strikers handedout a mimeographed sheet, reciting the events of the May31 strike and the events of the ensuing week and the factthat Chrysler had fired four employees because of previouswalkouts. It called upon all employees to unite in thedefense of the metal shop workers and asked employees togo straight to the union hall rather than going to work.Employees began congregating at the union hall. UAWRegional Director George Merrilli spoke to them andurged them to return to work. They refused so the UAWleadership closed the hall. The Union also stationed unionofficials at plant gates during reporting hours for thepurpose of urging employees to report to work. It alsodistributed a pamphlet urging workers to return to theirjob. During this week, the strikers distributed another andlengthier sheet which, among other things said, "People inkey Chrysler areas like Dodge Main, Chrysler Engine,Warren Stamping, Jefferson, Lynch Road, Eldon Forge -we urge [you] to support our walkout actively any way youcan in your own plants." 15Chrysler sought and obtained from the Circuit Court ofMacomb County a temporary restraining order directed atthe UAW, its officers, and various named and unnamedindividuals, requiring an immediate cessation of the strikeand withdrawal of the picket lines. A hearing on apreliminary injunction was set for Friday afternoon, June14. Copies of the temporary restraining order were servedon Smith on four different occasions and upon otherstrikers as well, but the strike continued. On Thursdayafternoon, June 13, Hon. Hunter D. Stair, Circuit Judge forMacomb County, came to the plant and held court in thecompany parking lot. He was seated on the flat bed of acompany truck which was driven by Respondent's person-nel manager and was flanked by various UAW officialswho were sitting on the truck bed with him. Dressed in hisjudicial robe, Judge Stair spoke through a bullhorn toSmith and to other strikers, ordering them to cease theiractivities and to comply with the order which he hadissued. Smith was standing outside the fence of the plantand shouted back to the judge with the use of a bullhornthat the court order was illegal and that the strikers wouldcontinue to disregard it. Judge Stair then ordered the arrestitems are thus noted in the "seven-day letter," and form the basis of thebargaining during the 7-day countdown.14 A frequent theme used by "On the Line" and the "Unity News,"which were disseminated (and often edited) by Smith, was that "Yourprocedure is our chains."i5 While employees at other Chrysler locations did not respond to thiscall, it is true that, during the summer of 1974, Respondent experienced anumber of heat walkouts at various of its Detroit area plants.472 CHRYSLER CORPORATIONof Smith and a large number of strikers. Warren policearrested Smith and about 20 other strikers and took themto jail. This action had the effect of terminating the strike.By Friday morning, the plant was back in operation,although leafletting of the plant continued.6. Poststrike eventsOn June 20, the Union conducted a strike authorizationvote of Warren Truck employees which carried by a largemargin. In the fall of 1974, it sent Chrysler a "seven-pageletter" involving seven issues arising at the Warren Truckplant. Eventually these issues were resolved by negotiation.Chrysler discharged some 78 people (including the 4initially discharged on June 10) who were involved in theJune 10-14 walkout. All of these discharges were grieved;61 individuals were restored to duty at the plant level; 17cases were referred to the appeals board. After a consider-ation discussion among Chrysler and UAW officials, theappeals board restored 4 more employees to duty and theInternational determined, in October 1974, not to take the13 remaining cases, including Smith's, to the impartialchairman, because it felt that the conduct of theseindividuals during the week of June 10-14 precluded anypossibility of reinstatement under the grievance procedure.Smith continued his activities, publishing and distributingpamphlets protesting both the Union's actions and theCompany's actions. Late in the fall of 1974, he held a rallyof employees in the parking lot. In 1975, he ran as acandidate for the president of Local 140 and received 40percent of the votes cast. However, he was ultimatelyunsuccessful in this effort.7. Removal of Smith from the premises on May10 and October 11, 1976, and events leadingtheretoOn February 3, 1976, Smith was found guilty in MacombCounty District Court of assaulting a Chrysler securityguard who was attempting to remove him and his soundamplification equipment from the parking lot of theWarren Truck plant. In an order, dated March 10, 1976,denying Smith a new trial, the Michigan State DistrictCourt Judge wrote that Smith was lawfully on the parkinglot at the time of the incident in question by virtue ofunspecified provisions of the National Labor RelationsAct. Respondent has long claimed difficulty in obtainingassistance from the police of the city of Warren inremoving trespassers from its premises. In April 1976, itwas successful in prevailing on the city council to enact amunicipal ordinance, which took effect May 3, forbiddingtrespassing upon the lands or premises of another person.The ordinance required that the premises in question beposted with signs forbidding such trespassing as an elementof the offense.The arrangement of the parking lots at the Warren Truckplant permits general and unlimited access from publicroads. No one is obstructed or physically restricted indriving from a public highway into the lots. After parking,an employee or any other person who seeks entrance to theIs It was Smith's position that the Ford contract was "a foot in the ass,not a foot in the door," as contended by vanous UAW officials. Theplant must walk past a guard post, at which point he mustexhibit an identification badge or have other authorizationwhich permits him to enter the plant. Early in May,Respondent posted on the fence of the parking lot a signwhich read:Private parking for employees of Warren TruckAssembly Plant, Chrysler Corporation. All others usingthis property are hereby given notice that they aretrespassing and in violation of S. 242 and S. 243 of theCode of Ordinances in the City of Warren.On May 10, 1976, Smith went to Warren Truck's parkinglot in the middle of the afternoon and was talking withClarence Williams, an employee, about the forthcomingnational contract negotiations in the auto industry and wasgiving Williams some literature expressing a point of viewconcerning national contract proposals. As he was talkingto Williams, Smith was approached by plant guards andmembers of the labor relations staff. They told him that hewas trespassing and directed him to leave the premises.Smith replied that he was engaged in distributing literatureconcerning the forthcoming contract negotiations and thathe was protected in this effort both by the National LaborRelations Act and by Respondent's shop rules. Lucas, oneof the management representatives present, replied thatSmith was no longer an employee and therefore he nolonger had the right to be on the premises. They all pointedto the "No Trespassing" sign which had been posted andtold Smith that if he remained he would be arrested. Smithreplied that they were merely compounding the unfairlabor practice of preventing him from distributing litera-ture, but left without further incident.On or about October 11, 1976, Smith again visited thepremises to distribute literature in the parking lot at theshift change. At this time several other persons weredistributing literature with him. Some were employees andone other was not. The literature in question was apamphlet entitled "Unity News." The subject of thepamphlet was a dispute which took place at a Local 140meeting over the ratification of the proposed Ford-UAWagreement, which purportedly would serve as a model fornegotiations between the UAW and other car manufactur-ers.'6The pamphlet protested the efforts of union leader-ship in seeking to obtain approval of the Ford contract,and noted that a fist fight had occurred between localofficials and followers of Steve Smith during a discussionof this question at a meeting of Local 140.Respondent's agents called the police and went to talk tovarious literature distributors. They permitted persons whowere known to be employees (or who identified themselvesas such) to remain and distribute literature but had Smithand one other nonemployee arrested and removed. Smithwas formally charged with trespassing. His case is stillpending in the state district court.pamphlet went on to analyze certain asserted deficiencies in the proposedagreement.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Analysis and Conclusions1. The discharge of Stephen S. SmithIt has been long and well established, by both the Boardand the courts, that an employer may lawfully discharge anemployee for engaging in a strike which is forbidden by theprovisions of a no-strike agreement, because such activityis not protected by the Act.'7When such a stoppage,normally called a wildcat, occurs, an employer is free topick and choose whom he will fire and whom he willreinstate after the strike, so long as the basis for theselection is not discriminatory, J. P. Wetherby ConstructionCorp., 182 NLRB 690, 697, fn. 31 (1970); American BeefPackers, Inc., 196 NLRB 875 (1972). Smith's dischargenotice stated that he was being discharged for "participa-tion in and leadership of an unauthorized work stoppage."Either type of activity -mere participation or activeleadership -is in and of itself sufficient grounds forremoval.Both the General Counsel and the Charging Partyconcede, as indeed they must, that the walkout or"sickout" of more than 80 second-shift employees indepartment 9110 on May 31, 1974, was a violation ofarticle 5 of the National Chrysler-UAW contract. Nor isthere any question from the evidence that Smith wasphysically in the company of the strikers during the entireperiod of their unprotected activity. General Counsel andthe Charging Party attempted to avoid the inevitableimpact of settled law upon admitted facts by claiming thatSmith was not obligated to be at work because of illness,that his discharge was the product of disparate treatment ofSmith vis-a-vis other employees, and particularly otherchief stewards who in the past have engaged in unlawfulstrikes and have gotten away with it, and that the assertedground for discharge was pretextual. I will proceed to eachof these replications in that order.Smith chronically suffered from bronchitis. Despite hisrecurring problem, he continued to work for 4 years indepartment 9110,18 where assertedly plant fumes were toonoxious on May 31 to permit him to go to work. Indeed,the physical exertion involved in his routine duties wasminimal, since Smith, a shop steward, was entitled to spendhis day adjusting grievances rather than welding. The flare-up of this ailment on this particular date, when a wildcatstrike was clearly anticipated, is at least a curious andconvenient coincidence which Smith documented verywell, first at the company clinic and then with his ownphysician. However, he took none of the routine precau-tions which one might expect from a person who had abona fide ailment. Instead of rest and relaxation,'9hechose to take part in a wildcat strike. Instead of avoidingnoxious fumes, he went to two barrooms in the course of 3hours where he drank beer and inhaled large amounts ofnoxious tobacco smoke. The antibiotic and the expectorantwhich his physician prescribed called for periodic doses1T N.L.R.B. v. The Sands Manufacturing Co., 306 U.S. 332 (1939);N.L.R.B. v. Magnavox Company of Tennessee, 415 U.S. 322 (1974); N. LR.B.v. Rockaway News Supply Company, Inc., 345 U.S. 7 (1953); Russel PackingCompany and Peerless Packing Company, 133 NLRB 194 (1961); Alton BoxBoard Company Container Division, 155 NLRB 1025 (1965); Stop & Shop,Inc., 161 NLRB 75 (1966); Chesty Foods, Division of Fairmont FoodsCompany, 215 NLRB 388 (1974).every 4 or 6 hours. However, Smith did not bother to havethe prescriptions filled or to take the medicine prescribedfor nearly 24 hours after consulting his physician.Contrary to Smith's testimony, the Respondent did havea routine and well-defined procedure which employeeswere required to follow if they were expected to be absentor even if they were even expected to be late to work. Someof the employees engaged in the "sickout" of May 31 gavecolorable compliance to this procedure by calling in, albeitfrom a bar, to let the Company know that they were too illto work. However, Smith made no effort in this regard.Hence, he can hardly claim benefit for an absence fromduty due to illness when the total course of his behaviorbelied the existence of any genuine sickness serious enoughto warrant his absence and when he failed to comply withwhat Respondent regularly required of employees withgenuine illness.What is dispositive of this contention by the GeneralCounsel is that Smith was not discharged for an individualact of absenteeism -for laying out sick. Were this theground on which Respondent effectuated Smith's removal,it might be necessary to look more closely at whetherSmith's symptoms truly prevented him from coming towork in a smelly shop. Respondent did not discharge Smithfor nonfeasance but for an affirmative act of misfeasance.He was discharged for active participation in a plan ofconcerted action with other employees and for lending tothat activity both impetus and direction. A claim ofsickness, whether real or bona fide, can hardly serve as ashield for such an active wrongdoing, any more thansickness could serve as an excuse for assaulting asupervisor or vandalizing company property.Smith was not a mere bystander to the activity here inquestion. He did not suffer the misfortune of findinghimself at the wrong place at the wrong time, only to beswept along with the crowd. I discredit Harig's statementthat some of the more activist members of department 9110did not want Smith to be present at their meeting at theKeweenah Bar because Smith was not militant enough forthem. Smith and almost everyone else on the second shiftin department 9110 knew in advance of the impendingmeeting and Smith actually urged one of his followers,Olivia Fawlkes, to be present. Despite his asserted illness,Smith went from the doctor's office to Keweenah becausehe felt he should be present during the discussion ofgrievances. During the course of the activity, he boughtdrinks and mingled with his constituents. When they wereall ordered from the Keweenah, it was Smith who arrangedan alternative location for the strike meeting, rather thaninsisting that his constituents return to work, as did twoother union officials who addressed them during the courseof the afternoon. While at NefWs Lounge, Smith gave someorder to an otherwise unstructured gathering. He asked onestriker to take notes, he quieted individuals so that theLocal's vice president could be heard, and he introducedhim. Smith also took charge to the extent of organizing a1s At one time, Respondent furnished Smith with an inhaler which hecould wear at work to protect himself from bothersome fumes.Y9 Dr. Salomon testified that his normal advice to a person suffering frombronchitis is to go home, get plenty of rest, take plenty of fluids, and use themedicine prescribed. On May 31, he did not actually tell Smith to go home.474 CHRYSLER CORPORATIONpicnic of strikers to take place a few days later. Smith was adexterous and agile political figure within Local 140. It isclear that if the factional activity on May 31 was notcompletely under his control at the beginning, it wascertainly his show by the end of the evening, and everyeffort which he made during the course of the "sickout"was designed to assure this conclusion. Smith's followth-rough activities on the following Monday of assemblingemployees in the parking lot, marching en masse to theLabor Relations Office, and then serving as their spokes-man to demand amnesty not only for himself but also foreveryone involved in the affair leave no doubt whatsoeverof his leadership role on May 31.20Smith was elected to his position as shop steward by thesecond-shift employees in his department on two occa-sions. He did not cease to be a leader of these people inmatters involving labor relations merely by leaving theplant gates. Others, including Respondent's officials, hadevery right and reason to regard Smith as the leader of anygathering of department 9110 employees regardless ofwhere it took place, especially if no other union officialswere in the area. Smith regularly spoke for such employeesin the plant during short walkouts which had occurredfrom time to time and he had adjusted these problemswhen they arose. One of Smith's admitted reasons forcoming to the Keweenah instead of going home was thatgrievances were going to be discussed. It was Smith whowas contractually responsible for processing grievances fordepartment 9110 employees at the first step and who waslooked to by employees for this purpose. Not long beforethe May 31 walkout, it was Smith who informed Manty inthe course of a private conversation that department 9110employees were getting angry over the failure of Respon-dent to adjust grievances and that they were going to takedrastic action and were willing to incur possible disciplin-ary action to resolve these matters. Accordingly, in light ofconsiderations relating to his status alone, in addition to hisactions on the afternoon and evening in question, Iconclude that Smith not only was engaged in an illegalwalkout but that his presence provided this action with hisactive approval and encouragement, not merely negativeleadership, and that Respondent had ample basis forconcluding that Smith exercised a leadership role in thewalkout when it determined to discharge him on May 31.The contention that disparate treatment was accorded toSmith is unsupported. A total of 82 employees weredisciplined for the May 31 incident. While Smith was theonly one to be discharged, he was not the only one to bedisciplined, and the severity of this discipline vis-a-visothers is easily explained by the leadership role which infact he exercised. It is true that, on some other occasions,Respondent has not discharged other chief stewards insome walkout situations. The reference made by theGeneral Counsel is to the "jump the gun" walkouts whichoccurred in September 1973, at the end of the 1970-7320 As noted previously Respondent places heavy reliance on what itterms "negative leadership," a concept derived from a series of arbitrationawards. With all due respect to these arbitration awards, the impartialumpire who rendered them was called upon to construe and apply acontract, not the National Labor Relations Act. In construing the Act, theBoard has expressly avoided sanctioning any reliance in discharge cases onnegative leadership by a shop steward, because such a concept wouldcontract. However, Respondent placed in the recordarbitration awards going back many years showing thatRespondent has frequently and successfully dischargedchief stewards in illegal walkout situations occurringduring a contract term, and that Smith's position is notperceptibly different from that of others who experiencedsimilar treatment in the past. One can hardly arguedisparate treatment unless the alleged discriminatee issingled out for special and unique treatment in contrast toothers who were similarly situated. The record hereincontains the tales of too many other chief stewards whowere discharged for leading illegal walkouts to make such acontention stick.The General Counsel's third attempt to avoid theconclusion that Smith was lawfully discharged for engagingin and leading a wildcat strike is that the asserted reasonproffered by Respondent for the discharge was not the realreason, but is merely a pretext which has been served up tocloak its abiding desire to get rid of an aggressive steward. Icredit the several statements in the record that, over aperiod of years, Respondent's management personnel,including some of those who were closely connected withthe discharge decision, had from time to time referrred toSmith in disparaging terms and that one or more had,during this same period of time, expressed the hope and thedesire that Smith could be terminated. Such evidence isoften the stuff of which a valid claim of pretext is made.However, the question of pretext normally arises when anemployer who is animated by antiunion considerationsseizes upon a long-tolerated habit or practice or upon anaccidental occurrence or happenstance to rid its companyof any unsuspecting union activist, when the individual inquestion was unaware that this act or omission was adischargeable offense. The description does not apply tothe events which governed Smith's termination. He was notcaught in a web of circumstances which was beyond hiscontrol or of which he was unaware.In this case the events which formed the predicate forSmith's discharge were completely within his own personalcontrol. Smith deliberately opted for the course of conductwhich led to his termination after having been squarelyplaced on notice of the consequences of continuing to dowhat he was doing. He voluntarily attended the meetingwhich took place at the Keweenah Bar rather than goinghome to attend to his asserted illness. When a wildcatstrike was plainly in the works, Manty confronted Smithtwice and warned him once as to the possible consequencesof his actions. Instead of taking advantage of this notice toback off and either go to work or leave the crowd ofstrikers, Smith persisted in a course of conduct whichpredictably led to his termination. Both before and after hisdischarge, he engaged in a continuing power play withRespondent. By engaging in labor relations brinksmanship,he willingly incurred the risk of what ultimately occurred.impose different and greater statutory responsibilities upon an employeewho engages in protected activities as a chief steward than one whoexercises Section 7 rights in a rank-and-file position. The Act allows for nosuch disparity. Pontiac Motors Division, General Motors Corporation, 132NLRB 413 (1961). Accordingly, I place no reliance on this feature ofRespondent's defense in arriving at the decision in this case.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGiving a warning before acting is wholly inconsistentwith the notion of pretext. The fact that Smith's affirmativeconduct, even in the absence of a warning, clearly left himvulnerable, and the fact that Respondent made an initialdetermination to fire him immediately after Smith refusedto heed Manty's warning is further evidence that Respon-dent's asserted reason for firing Smith was its real reason.Whether Respondent is happy that Smith, an aggressiveshop steward, is no longer in its employ is not a matterwhich establishes discriminatory motivation.2' The effi-cient cause of Smith's demise was Smith's own deliberatechoice of alternatives. In light of these considerations, Iconclude that so much of the amended complaint whichalleges that Stephen S. Smith was discharged in violation ofSection 8(a)(1) and (3) of the Act should be dismissed.Respondent makes certain additional arguments indefending its action which need not be passed upon. As Ihave concluded that Smith was lawfully dischargedbecause of his activities on May 31, it is not necessary todetermine whether his leadership of a demonstration infront of the Labor Relations Office the following Mondayalso constituted a violation of the no-strike provision of thenational agreement and a further ground for discharge.2Respondent also argues that Smith's postdischarge conductshould disqualify him for reinstatement, even if he werediscriminatorily discharged. It argues that Smith's conductduring the week of June 10-14 in inducing and encourag-ing an illegal wildcat strike of 6,000 Warren Truckemployees and the contumacious attitude displayed indefying state judicial process until he was arrested andphysically removed from the picket line serve to disqualifyhim from further employment irrespective of the validity ofthe discharge. In light of the above findings and conclu-sions, these questions need not be reached.2. The removal of Smith from company premisesin 1976 as a 8(a)(1) violationThe General Counsel contends that Respondent unlaw-fully removed Smith from its parking lot on May 10, 1976,and again October 11, 1976, when Smith was distributingliterature relating to the negotiations of the 1976 contractsin the auto industry. His argument is that Smith, adiscriminatorily discharged employee, was nevertheless anemployee at the time in question and hence was entitled toengage in protected activities and union activities oncompany premises during nonworking time and in non-working areas. In support of this contention, he relies on aline of Board cases having their origin in the SupremeCourt's seminal decision of N.L.R.B. v. Babcock & WilcoxCompany, 351 U.S. 305 (1956). While I agree with theGeneral Counsel's ultimate conclusion, I must arrive at theconclusion by a different route.The General Counsel placed in evidence Respondent's"Guide to Good Conduct for Chrysler Employees," whichoutlines a list of forbidden activities for Chrysler employ-21 Alion Box Company, supra, and many other cases.22 The fact that the Respondent, in deference to a union request,postponed Smith's discharge for a period of a week to allow union officialsto return to the city does not affect the validity of the discharge or amountto a condonation of Smith's activities. See Fairmont Foods Company, Inc.,supra. From the outset, Respondent was apprehensive that Smith's dischargeees. The guide lists as examples of misconduct "unautho-rized solicitation, except such solicitation during employ-ees' non-working time as is protected by the NationalLabor Relations Act," and "unauthorized distribution ofliterature, except such distribution during non-workingtime in non-working areas as is protected by the NationalLabor Relations Act." In a decision which was issued afterthe close of the hearing in this case arising in Chrysler'sEight Mile Road Stamping Plant, located a short distancefrom Warren Truck, the Board found such rules wereinvalid because of vagueness. Chrysler Corporation, EightMile Road Stamping Plant, 227 NLRB 1256 (1977).However, in light of the conclusion herein that Smith waslawfully discharged on June 10, 1974, it follows that hecould not claim benefit of the Board's recent decision inregard to his 1976 actions. In 1976 he was not an employeebut a stranger at the Warren Truck plant. Accordingly, hisstanding vel non to distribute literature on companyparking lots on the dates in question must be governed bythe law concerning the validity of nonaccess rules ratherthan the validity of no-distribution rules relating only toemployees.Respondent concedes that its rules did not prohibitemployees from distributing literature in the parking lot onthe occasions in 1976 when Smith was removed, althoughits earlier actions in preventing Smith from engaging indistribution when he was employed by the Respondentwere not consistent with this concession.23Respondentplaced on the stand management witnesses who stated thatit had always maintained a policy forbidding nonemploy-ees from coming on to company parking lots at WarrenTruck to distribute literature or to transact businessunrelated to the manufacturing of trucks. Until May 1976,when it posted a no-trespassing sign following the enact-ment of the Warren city ordinance, Respondent had neverreduced this policy to writing or promulgated it in writingin any way. On the contrary, there is abundant testimonyfrom several witnesses that the Warren Truck parking lotwas the regular scene of all manner of commercial andother activity unrelated to the manufacturing activity of theplant. Respondent's former labor relations representative,Grier, now a Wayne County deputy sheriff, testified thatone could buy anything he wanted on the companyparking lot, including alcohol and narcotics. I also creditrecord testimony that farmers came to the parking lot fromtime to time to sell produce to Chrysler employees and theparking lot was a beehive of activity, especially duringsummer months and particularly during meal breaks and atthe change of shift. Employees phoned out for pizzas whichwere delivered to them in the parking lots by pizzeriaemployees during their lunch breaks. Chicken dinners,shrimp dinners, and other delicacies were available at thisplace from outside caterers. On one occasion during the1976 presidential campaign, a supporter of the Carter-Mondale ticket stood on company premises near the guardshack and handed out to employees bags of peanutswould trigger a general walkout at Warren Truck and wanted union officialsto be on hand in this eventuality to lend moral support to its efforts toenforce the national contract. The prudence of this action was borne out bythe events of June 10-14.23 Several witnesses testified that the company rules prohibited anydistribution of literature on company premises by employees.476 CHRYSLER CORPORATIONcontaining presidential election propaganda. The record isunclear whether this individual was or was not a companyemployee.24The record is quite clear that, during the earlymorning reporting hours, an outside vendor regularlystands on company premises near the guard shack, and, inaddition to stocking a vending machine with newspapers,sells copies of the Detroit Free Press to plant-boundemployees as they pass.If Respondent ever had a policy of nonaccess to theWarren Truck plant parking lot by outside individuals, itwas a policy honored more in the breach than in theobservance. In light of testimony to the contrary, which Icredit, and of record exhibits which include a photographof a newspaper vendor selling papers to incoming employ-ees, I discredit testimony of company officials that itregularly maintained a nonaccess policy prior to May 1976,and I find incredible certain self-serving statements whichthey made in the record that plant management did notknow that the above-recited commercial activity was goingon right under their noses, when the existence of suchactivity was apparently common knowledge to everyoneelse at the plant.Respondent tried to draw some distinction between itsasserted nonaccess policy before May 1976, and after thatdate, when the Warren city ordinance was in effect.Respondent concedes that, before this time, outsidevendors visited its premises but contends that it waspowerless to do anything about it because the city policewould not cooperate when Respondent made trespassingcomplaints. With its many resources and its large comple-ment of plant protection personnel, Respondent had nodifficulty in preventing pedestrian trespassers from ventur-ing beyond the guard shacks and into the plant buildings.It failed to explain why the same protection could not beand was not established at the entrances to its parking lotsif, in fact, it had any active desire to enforce a generalnonaccess policy. A claim that it could not enforce it in theabsence of a city ordinance is insubstantial and amounts toa concession that its regular practice was to permitoutsiders to visit its parking lots on a whole host of errandsunrelated to making trucks.On at least four occasions before he was discharged,Smith was prevented by Respondent's management orplant guards from distributing literature in nonworkingareas on nonworking time. In March 1972, he wasprevented from distributing campaign materials in supportof his candidacy for UAW convention delegate at thecompact building adjacent to the main Warren Truckplant. In May 1973, he was prevented by plant guards fromdistributing UAW election literature near the unionelection polling places located in two trailers which wereparked on company premises. In the fall of 1973, duringthe UAW strike at Chrysler, company employees werebeing paid at trailers parked on company parking lots.Smith was prevented by Labor Relations Supervisor Lucasfrom disseminating to employees who were reporting forpay some literature opposing the ratification of theproposed UAW-Chrysler contract. In April 1974, Smithand a campaign supporter were prevented by plant guards24 Respondent has also permitted Local 140 to park trailers on companyparking lots which were used as voting booths at internal union elections.from distributing campaign literature urging his election asconvention delegate to employees in the parking lot nearthe compact building. While these episodes are not allegedto be unfair labor practices, they do evidence a companypractice aimed specifically at Smith which was designed toprevent him from engaging in protected activities evenbefore his discharge, irrespective of what its general rules,practices, or policy might have been.There is little doubt that the general tenor of remarkscontained in the pamphlets and papers distributed bySmith over the years has been scurrilous, inflammatory.and in the view of some, insurrectionary. However, hisright to distribute material on company property, either asan employee or as a nonemployee, cannot turn on thenature of the comments contained in the literature or onthe writer's mode of addressing a subject, so long as theliterature deals with wages, hours, and terms and condi-tions of employment. United States Metals RefiningCompany, 218 NLRB 841 (1975). It is clear that Smith'spamphlets not only touched upon these subjects but alsohit them hard.Unlike many discharged employees, Smith pursued hisunion activities long after his termination. In the latewinter of 1975-76, these activities lapsed over into criminalconduct when he assaulted a plant guard on companyproperty. As the result of a posttrial motion aimed atoverturning a conviction for this offense, Smith obtainedsome dicta in a state district court opinion to the effect thathe had a legal right to disseminate literature on companyproperty under the terms of the National Labor RelationsAct. Within a month after this opinion was rendered,Respondent was able to prevail upon the city of Warren toenact the no-trespassing ordinance here in evidence whichit invoked to remove Smith from the company property inMay and again in October. While the ordinance is one ofgeneral application and applies to residential as well as toindustrial property, it is fair to infer from the evidence inthis record that a significant part of the legislative historyleading to its enactment involved Respondent's problemswith Smith.The only difference noted from this record as to thepostenactment existence of a nonaccess rule of generalapplication in Respondent's parking lot is the posting ofthe sign, referred to above, and one vaguely noted occasionwhen a plant guard asked a vendor to leave the premises.The Free Press vendor continues to sell papers on companyproperty as he had in the past. And there is no indicationthat the lots are any the less available now than they werepreviously for the general purchase of pizzas, chickendinners, and other goods, wares, and merchandise. Accord-ingly, I conclude that when Smith was directed bymanagement personnel to leave the parking lot in Maywhile he was giving literature to another person relating toforthcoming auto industry contract negotiations, and whenhe was arrested in October for disseminating literatureconcerning a Local 140 meeting and other matters bearingupon the ratification of a national agreement between theUAW and its 1976 strike target, Respondent was notuniformly and evenhandedly enforcing a no-access ruleMost Local 140 members are Chrysler employees but by no means are all ofthem Warren Truck employees.477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesigned to keep all nonemployees from its premises. Itwas then, as before Smith was discharged, singling outSmith and Smith's literature for proscription from itspremises. Accordingly, Respondent's actions on theseoccasions violated Section 8(a)(1) of the Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAW1. Respondent Chrysler Corporation is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2. International Union, United Automobile, Aero-space, and Agricultural Implement Workers of America(UAW), and its Local 140, are, respectively, labor organi-zations within the meaning of Section 2(5) of the Act.3. By removing Stephen S. Smith from its premises onMay 10, 1976, because he was engaged in concertedprotected activities and by removing Smith and causinghim to be arrested on October 11, 1976, because he wasengaged in concerted protected activities, Respondentherein violated Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices have a close,intimate, and substantial effect on interstate commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent herein has engaged incertain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and that it berequired to take certain affirmative actions designed toeffectuate the purposes and policies of the Act. Since oneof the unfair labor practices found herein resulted in anarrest and pending prosecution of Smith for trespassingwhich was stimulated by a criminal complaint filed byRespondent, I will recommend that Respondent berequired to notify appropriate local officials in writing thatit has withdrawn its criminal complaint against him.Upon the foregoing findings of fact, conclusions of law,and pursuant to Section 10(c) of the Act, I make thefollowing recommended:25 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ORDER25The Respondent, Chrysler Corporation, Dodge TruckPlant, Warren, Michigan, its officers, supervisors, laborrelations representatives, plant protection personnel, andall of its agents, successors, and assigns, shall:1. Cease and desist from restricting or forbidding thepeaceful and orderly distribution in employee parking lotsby nonemployees of literature relating to wages, hours, andterms and conditions of employment, and shall cease anddesist from the nonuniform enforcement of any rule,practice, or policy restricting or forbidding access to itsemployee parking lots by persons other than employeeswho are engaging in activities protected by Section 7 of theAct.2. Take the following affirmative actions designed toeffectuate the purposes and policies of the Act.(a) Notify, in writing, appropriate civil authorities in thecity of Warren, Michigan, and/or Macomb County,Michigan, that it is withdrawing a criminal complaintlodged against Stephen S. Smith because of the incidentoccurring on or about October 11, 1976, at the parking lotof the Warren Truck plant, and send a copy of suchnotification to Stephen S. Smith or his attorney.(b) Post at its Warren, Michigan, plant copies of theattached notice marked "Appendix."26Copies of saidnotice, on forms provided by the Director for Region 7,after being duly signed by representatives of Respondent,shall be posted immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the Director for Region 7, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that insofar as theamended complaint herein alleges any violation of the Actwhich has not been found, the amended complaint ishereby dismissed.2s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."478